Per Curiam.
— This is an appeal from an order of the Circuit Court for Broward County, denying an injunction and dismissing the bill that prayed therefor filed by the appellants as complainants below, in which it was sought *277to enjoin and restrain the appellees as defendants below from issuing and selling $19,000 of bonds proposed to be issued by the defendant, Drainage District. By an Act of the Florida Legislature approved June 9, 1919, since the case was brought to this court, all defects and irregularities in the proceedings leading up to the issue of said bonds were cured and said issue of bonds' was fully ratified, approved and declared to be valid in all respects. On the authority of Cranor v. Board of County Commissioners of Volusia County, 54 Fla. 526, the said decree appealed from in said cause is hereby affirmed at the cost of the appellants.
All concur.